NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Argued January 26, 2021
                               Decided February 16, 2021

                                         Before

                       DIANE S. SYKES, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       THOMAS L. KIRSCH II, Circuit Judge


No. 20-1845

GLORIA JEAN KRUG,                               Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Eastern District of Wisconsin.

                                                No. 19-CV-38-JPS
      v.

ANDREW M. SAUL,                                 J.P. Stadtmueller,
Commissioner of Social Security,                Judge.
    Defendant-Appellee.

                                       ORDER

       After voluntarily leaving her job at Wal-Mart, Gloria Krug applied for Social
Security disability benefits. After a hearing, an administrative law judge ruled that Krug
was not disabled because she could perform her past work. The district court upheld
this decision. Because substantial evidence supports the ALJ’s decision, we affirm.

       Krug began working at Wal-Mart in 2005 and continued there until March 2015.
She held positions as a greeter, cashier, fitting room attendant, telephone operator, and
No. 20-1845                                                                          Page 2


floor associate. At times, she says, she struggled to repackage products in the fitting
rooms and to communicate well with others due to her medical conditions. In 2015, her
manager investigated claims that she was rude to a customer; in response she quit
rather than face discharge.

       Krug applied for social security disability insurance a few weeks after quitting
her job at Wal-Mart, claiming that her medical conditions prevented her from working.
A report that she completed for her claim asked her, “How do your illnesses, injuries, or
conditions limit your ability to work?” She responded, “It doesn’t limit me at all. I am
going out and apply[ing] at places.” With the help of a job coach from a state agency she
found some seasonal jobs but no full-time work.

        Krug was born with cerebral palsy. No medical records describe any limitations
caused by that condition, but her testimony before the ALJ asserted some limits. She
testified that cerebral palsy deformed her left arm, leaving her unable to grip with her
left hand, and shortened her left leg. Her left arm stabilizes objects that she manipulates
with her right hand. She could lift between 20 to 50 pounds at work, but when
shopping she may drop heavy items. Krug can walk and stand for up to an hour and a
half continuously, though she has some pain and may fall.

        Before 2014 Krug took several drugs for two other chronic conditions—attention
deficit hyperactivity disorder and fatigue, but in March 2014 her new primary care
doctor successfully weaned her off most of them. (This doctor also noted that Krug’s
previous physician diagnosed her with sleep apnea and narcolepsy, but those diagnoses
had not been more recently substantiated.) Although Krug complained of irritability,
her doctor concluded that the medicine was “working fairly well.” Krug later told the
doctor that she often had trouble waking for work despite setting several alarms. The
doctor asked Krug’s employer to allow Krug to miss one day of work every three weeks
as she adjusted Krug’s medicine to the optimal dosage. But by March 2015, shortly after
Krug applied for disability insurance, the doctor found that Krug was “doing fairly
well” after putting Krug on a higher dose of her one remaining ADHD drug.

        Krug also asserts a history of asthma, seizures, anxiety, and depression, but the
sparse medical records pertaining to these conditions suggest that they are under
control. A medical note from 2013 states that Krug took a drug to control seizures, and
that her last seizure occurred two years prior. Still taking the drug at the time that she
filed for disability insurance in 2015, Krug testified that her seizures were under control.
As of that time, Krug’s asthma was also “stable” and she “ha[d] not had any recent
exacerbations, hospitalizations or intubation[s].” Finally, also at the time of her filing,
Krug told her doctor that she was not experiencing depression or anxiety, though her
No. 20-1845                                                                          Page 3


doctor noted that Krug was on anti-depressants and faced “some depression due to [a]
recent job loss.” These conditions formed the basis of Krug’s disability claim.

        An administrative law judge denied Krug’s claim. The ALJ proceeded through
the familiar five-step analysis. At step 1, he found that after the alleged onset date, Krug
had no substantial gainful work. The ALJ found at step 2 two severe impairments
(cerebral palsy and asthma) and four non-severe impairments (seizures, sleep
apnea/fatigue, ADHD, and anxiety). At step 3, however, he found that none of these—
in isolation or combined—established a per se disability. At step 4 the ALJ rejected
Krug’s assertion that her mental and physical conditions disabled her from work. He
explained that her assertion was not credible because it was contradicted by her
admission that she quit her job at Wal-Mart for reasons other than her health, and it was
refuted by the absence of medical records reflecting significant workplace concerns
about her impairments. Therefore, he found, she retained the ability to perform light
work, including her past work at Wal-Mart, and was thus not disabled. The ALJ
continued to step 5, despite finding Krug not disabled under step 4. Based on the
testimony of a vocational expert, the ALJ concluded that Krug could perform numerous
jobs in the national economy, reinforcing the finding that she was not disabled.

       We review the district court’s decision de novo and ask whether the ALJ’s
decision was based on substantial evidence. Stephens v. Berryhill, 888 F.3d 323, 327
(7th Cir. 2018). Substantial evidence is “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148,
1154 (2019) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

        Krug first disagrees with the ALJ’s ruling that her limitations do not significantly
affect her ability to work. She begins with her mental functioning. The relevant
evidence supports the ALJ’s finding that her mental limitations were mild. She self-
reported that her medical condition “doesn’t limit her at all.” Later, in the same report,
she elaborated: she knows how to engage in routine activities of daily living; she
interacts with others by socializing regularly at church, going out to meals occasionally,
and although she has to work at following instructions, she gets along well with
authority figures. See 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12(A)(2)(b). Krug responds
that her statement that her health “doesn’t limit her at all” is itself evidence that she is
severely mentally limited. But she points to no independent evidence substantiating her
assertion. Because the ALJ reached a reasonable conclusion about Krug’s mental
functions by weighing available evidence, we will not disturb the conclusion. See Elder
v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).
No. 20-1845                                                                           Page 4


        Krug also disagrees with the ALJ’s decision about her physical capabilities. She
argues that her asthma, sleep disorder, and seizures did significantly limit her physical
ability to work and that more medical evidence is necessary (such as a consultative
exam and records from her job coach) to prove the point. But Krug had the burden to
supply that evidence to the ALJ. See Eichstadt v. Astrue, 534 F.3d 663, 668 (7th Cir. 2008).
Moreover, during her hearing, Krug’s counsel affirmed that the record was complete.
She does not explain why the ALJ should have investigated further after receiving this
assurance and given that the ALJ may presume that represented claimants are
presenting their strongest case. Schloesser v. Berryhill, 870 F.3d 712, 721 (7th Cir. 2017).

       In any event, the medical records that Krug furnished allowed the ALJ to find
that these physical impairments did not disable her from work. Her asthma, sleep
issues, and seizures were well controlled (her asthma was “stable,” she had no record of
recent seizures, and her ADHD medication managed her fatigue fairly well at the time
of her alleged onset date). Her doctor’s request for Krug to have some time off work is
not evidence that undermines the ALJ’s decision. See Moore v. Colvin, 743 F.3d 1118,
1124 (7th Cir. 2014). The doctor made the request as she worked to find the right dosage
of medicine to manage Krug’s fatigue. And around the time of Krug’s alleged onset
date, she was not complaining of fatigue, as the dosage of the drug then had Krug
“doing fairly well.”

       Focusing next on her cerebral palsy, Krug argues that the ALJ erred in
discounting, as inconsistent with medical evidence, her assertion that this physical
condition severely limits her ability to work. This court reviews credibility findings
deferentially, remanding only in cases where the determination is patently wrong. Bates
v. Colvin, 736 F.3d 1093, 1098 (7th Cir. 2013). The ALJ permissibly observed that Krug’s
medical records revealed no “concerns related to her cerebral palsy,” and her own
application stated that she was not limited in her work; therefore, the ALJ reasonably
rejected her assertion that her cerebral palsy caused severe limitations as not credible.
When this evidence is considered along with Krug’s hearing testimony that she quit
work to avoid discharge for rudeness, the ALJ permissibly found that her cerebral palsy
symptoms were not as severe as alleged. See Powers v. Apfel, 207 F.3d 431, 435 (7th Cir.
2000).

       Krug’s second line of attack centers on the ALJ’s assessment of her residual
functional capacity. When determining a claimant’s residual capacity to work, the ALJ
must consider in combination all limitations on the claimant’s ability to work, including
those that are not individually severe. Denton v. Astrue, 596 F.3d 419, 423 (7th Cir. 2010).
Krug argues that in the part of his decision discussing her residual capacity to work, the
ALJ did not mention limitations caused by her sleep apnea and chronic fatigue or
No. 20-1845                                                                           Page 5


discuss her intellectual limitations. But elsewhere in his decision the ALJ noted that he
did not believe that Krug’s sleep disorder or fatigue limited her ability to work because
the medical records refuted the claim. And as noted above, the ALJ addressed Krug’s
mental impairments and why they caused no more than minimal limitations. The ALJ
need not repeat this analysis in the portion of the decision discussing residual
functional capacity. See Winsted v. Berryhill, 923 F.3d 472, 478 (7th Cir. 2019).

        Krug replies that the analysis of her residual capacity to work is inadequate
because the ALJ did not follow the Social Security Administration’s binding guidance in
Social Security Ruling 96-8p. See SSR 96-8p, 61 Fed. Reg. 34474, 34475 (July 2, 1996);
see also Jeske v. Saul, 955 F.3d 583, 595 (7th Cir. 2020). SSR 96-8p enumerates seven
functions that an ALJ must consider when evaluating residual capacity to work: sitting,
standing, walking, lifting, carrying, pushing, and pulling. SSR 96-8p, 61 Fed. Reg. at
34477; Jeske, 955 F.3d at 595–96. But a decision that lacks a function-by-function analysis
does not require remand if the reviewing court is satisfied the ALJ implicitly considered
each function. Jeske, 955 F.3d at 596 (joining several other circuits that have held the
same).

        Though the ALJ did not explicitly analyze each function, the analysis here is
implicit and therefore sufficient. When a claimant does not allege a functional limitation
and the record does not reflect one, no discussion is needed. Jeske, 955 F.3d at 596. When
a claimant does allege a functional limitation, the analysis is adequate if the ALJ validly
finds the allegation not credible and evidence does not otherwise support the alleged
limitation. Id. That occurred here. As mentioned above, the ALJ found Krug’s assertion
of fatigue incredible because it conflicted with the medical evidence; he did not need to
repeat that finding in discussing her residual capacity to work. As for Krug’s testimony
that her cerebral palsy severely limited her ability to stand, walk, and carry objects, the
ALJ also adequately explained elsewhere in his decision why he discounted that
testimony, and Krug testified that she quit working because of a workplace conflict, not
physical incapacity. This discussion suffices to support the ALJ’s decision, later in his
opinion, that Krug’s asserted functional limitations did not deprive her of the residual
capacity to work at her previous job. See Jeske, 955 F.3d at 596.

       Krug invites us to overturn Jeske, arguing that our ruling was inconsistent with
SSR 96-8p because the decision allows an ALJ to circumvent the rule’s requirement that
functional limitations “must” be identified on a function-by-function basis. See SSR 96-
8p, 61 Fed. Reg. at 34475. But Jeske is settled circuit precedent. Just last month we relied
on Jeske to reiterate the importance of reading the entirety of an ALJ’s decision together;
anything else would result in redundancies in the analysis. Zellweger v. Saul, No. 19-
2472, 2021 WL 129658, at *3 (7th Cir. Jan. 14, 2021) (reversing district court for failing to
No. 20-1845                                                                          Page 6


read ALJ’s decision “holistically”). Krug provides no compelling reasons for us to
revisit Jeske now.

       Krug’s final argument is that the ALJ improperly found that she could adapt to
other jobs. The finding, she observes, rested on a vocational expert’s testimony that
included national, but no local, job numbers. But even if this testimony was insufficient,
it had no bearing on the ALJ’s ultimate decision: he ruled at Step 4 that Krug was not
disabled because she could perform her past work-related activities. See Castile v. Astrue,
617 F.3d 923, 925 (7th Cir. 2010); 20 C.F.R. § 404.1520(a)(4). Remand is therefore
unnecessary because, even if an error occurred at step 5, correcting it on remand would
not change the outcome. McKinzey v. Astrue, 641 F.3d 884, 892 (7th Cir. 2011).

                                                                              AFFIRMED